COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Mohammad Rameel Sheihk v. SCF RC Funding IV, LLC
Appellate case number:      01-22-00859-CV
Trial court case number:    2021-56085
Trial court:                270th District Court of Harris County
       Appellant, Mohammad Rameel Sheihk, has appealed from the trial court’s August
23, 2022 final judgment in favor of appellee, SCF RC Funding IV, LLC. In the final
judgment, the trial court ordered that appellee shall “have judgment against [appellant] . .
. in the amount of $173,000.” Appellee subsequently made efforts to collect on the
judgment awarded by the trial court, including requesting writs of garnishment of certain
bank accounts owned by appellant. The trial court granted appellee’s requests and issued
the writs of garnishment.
        On December 5, 2022, appellant filed an “Emergency Motion Requesting Stay in
Trial Court Pending Appeal.” While appellant’s motion is captioned as a motion
requesting a “stay” of the trial court’s proceedings pending appeal, the motion itself
references, and cites to cases invoking, several forms of relief. For example, in paragraph
17 of the motion, appellant references this Court’s authority to issue a writ of injunction.
The authority of an intermediate appellate court, such as this Court, to grant injunctive
relief is limited by statute. See TEX. GOV’T CODE ANN. § 22.221 (titled “Writ Power”).
Generally, an intermediate appellate court may only issue a writ of injunction as “necessary
to enforce the jurisdiction of the court.” See TEX. GOV’T CODE ANN. § 22.221(a); see also
In re Olson, 252 S.W.3d 747, 747 (Tex. App.—Houston [14th Dist.] 2008, orig.
proceeding) (“The purpose of a writ of injunction is to enforce or protect the appellate
court’s jurisdiction.”). Here, appellant appears to request that the Court issue a writ of
injunction to “stay [the trial court’s] judgment pending appeal.”
       A request for entry of a writ of injunction is defined by the Texas Rules of Appellate
Procedure as an “original proceeding,” and any such request must comply with those rules
to be entitled to such relief. See TEX. R. APP. P. 52.1 (“An original appellate proceeding
seeking extraordinary relief–such as a writ of habeas corpus, mandamus, prohibition,
injunction, or quo warranto–is commenced by filing a petition with the clerk of the
appropriate appellate court.”), 52.3 (listing required contents of original appellate
proceeding). Appellant’s “Emergency Motion Requesting Stay in Trial Court Pending
Appeal” does not meet the requirements of Texas Rule of Appellate Procedure 52.
Accordingly, to the extent appellant’s “Emergency Motion Requesting Stay in Trial Court
Pending Appeal” is intended as a request for a writ of injunction, such request is denied.
       Assuming appellant’s motion is not intended as a request for a writ of injunction, or
other writ provided by Texas Rule of Appellate Procedure 52, the motion more generally
requests a stay of the trial court proceedings pending disposition of appellant’s appeal. In
his motion, appellant argues that the trial court erred by entering the judgment against him,
and that it further “abused its discretion and erred as a matter of law by issuing and
upholding . . . writs of garnishment” through which appellee has sought to enforce, and
collect on, the trial court’s final judgment. Based on these alleged errors and abuses of
discretion, appellant requests that this Court (1) direct the trial court to withdraw its writs
of garnishment, and (2) stay all other proceedings in the trial court.
        Appellant’s assertions that the trial court erred by entering judgment in favor of
appellee and issuing the writs of garnishment will be considered by a Panel of this Court
when the case is submitted on the Court’s docket. Further however, appellant’s motion
fails to identify any authority, given the current procedural posture of this appeal, which
would allow this Court to direct the “trial court to withdraw its writs of garnishment.” Also,
the only trial court proceedings which appellant’s motion identifies are post-judgment
efforts by appellee to enforce its judgment. Again, appellant offers no authority by which
this Court could stay such efforts given the current procedural posture of the appeal.
       Notably however, to the extent appellant seeks to suspend enforcement of the
judgment pending appeal, he may be entitled to do so. See generally TEX. R. APP. P. 24.1
(providing that “judgment debtor may supersede [trial court’s] judgment by: (1) filing with
the trial court clerk a written agreement with the judgment creditor for suspending
enforcement of the judgment; (2) filing with the trial court clerk a good and sufficient
bond; [or] (3) making a deposit with the trial court clerk in lieu of a bond . . .”) (emphasis
added). There is nothing in appellant’s motion which suggests that he has taken the steps
necessary in the trial court to supersede the judgment pending appeal.
      Accordingly, appellant’s “Emergency Motion Requesting Stay in Trial Court
Pending Appeal” is denied.
       It is so ORDERED.

Judge’s signature:    /s/Amparo Guerra
                     Acting individually

Date: December 7, 2022